DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2014/0227567 A1).
In regards to claim 1, Han discloses, in figure 1, a battery system (100), comprising at least one series circuit (Par 0046, 0078), wherein the series circuit comprises a pouch battery (101) and at least one first cell (first cell 101 of first module terminal 72 at terminal 21; Par 0047) connected to the pouch battery in series (Par 0046), the first cell comprises a current interrupt device (Fig. 7, 150); the current interrupt device of the first cell is configured to interrupt an internal current of the first cell when at least one of the pouch battery and the first cell is abnormal (Par 0088-0089).
In regards to claim 4, Han discloses, in figure 1, the battery system according to claim 1, wherein the first cell (first cell 101 of first module terminal 72 at terminal 21; Par 0047) further comprises a housing (Fig. 2; 15), a core (Fig. 3; 10, 11, 12) accommodated in the housing (15; Par 0049), a cover plate (20) encapsulating the housing (15; Par 0049), an inner electrode terminal (Fig. 3; 10) located at an inner side of the cover plate (20; Par 0050), and an outer electrode terminal (21, 22) located at an outer side of the cover plate (20; Par 0049), the inner electrode terminal (Fig. 3; 10) is electrically connected to the core (Par 0050-0052), and the current interrupt device (Fig. 7, 150) is disposed on the cover plate2 4834-7733-4752, v.1and electrically connected to the outer electrode terminal and the inner electrode terminal respectively (Par 0088-0089).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0227567 A1) in view of Yamauchi et al. (US 2012/0223677 A1).
In regards to claim 2, Han disclose the battery system according to claim 1, but does not disclose wherein the series circuit comprises a plurality of first cells connected to the pouch battery in series, the plurality of first cells are sequentially connected in series or being alternately connected in series.
However, Yamauchi discloses, in figure 2, wherein the series circuit comprises a plurality of first cells (310) connected to the pouch battery in series (101 as discussed in Han), the plurality of first cells (310) are sequentially connected in series or being alternately connected in series (Par 0041).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Yamauchi by including wherein the series circuit comprises a plurality of first cells connected to the pouch battery in series, the plurality of first cells are sequentially connected in series or being alternately connected in series in order to provide a battery system of flexibly responding to requirements for any scale of system constructions (Yamauchi; Par 0007).
In regards to claim 3, Han disclose the battery system according to claim 1, but does not disclose wherein the series circuit comprises a plurality of first cells connected to the pouch battery in series, the plurality of first cells are connected in parallel to form a battery pack to be connected to the pouch battery in series.
However, Yamauchi discloses, in figure 2, wherein the series circuit comprises a plurality of first cells (310) connected to the pouch battery in series (101 as discussed in Han), the plurality of first cells (310) are connected in parallel to form a battery pack (Par 0041) to be connected to the pouch battery in series (101 as discussed in Han).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Yamauchi by including wherein the series circuit comprises a plurality of first cells connected to the pouch battery in series, the plurality of first cells are connected in parallel to form a battery pack to be connected to the pouch battery in series in order to provide a battery system of flexibly responding to requirements for any scale of system constructions (Yamauchi; Par 0007).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0227567 A1).
In regards to claim 5, Han discloses, in figure 1, the battery system according to claim 4, wherein the housing (15) is one of an aluminium shell (Par 0054), a steel shell, and a plastic housing, and a thickness of the housing is 0.4 mm to 1.5 mm.
Han discloses the claimed invention except for a thickness of the housing is 0.4mm to 1.5mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the housing of 0.4mm to 1.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han by including a thickness of the housing is 0.4mm to 1.5mm in order to prevent moisture from being condensed on a surface of the short circuit member (or to reduce the amount of moisture that condenses on a surface of the short circuit member) (Han; Par 0011).
In regards to claim 6, Han disclose the battery system according to claim 5. Han further discloses, in figure 7, wherein the current interrupt device (150) comprises a score member (152) and a flipping member (151), the score member (152) is electrically connected to the inner electrode terminal (Fig. 3; negative electrode 11; See Par 0088) and the flipping member (151) is electrically connected to the score member (152) and the outer electrode terminal (Fig. 3; 21) respectively and is in gas communication with an inside of the first cell (Par 0088-0089).
Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US 2012/0177969 A1); Fig. 1.
Ward et al. (US 2008/0143292 A1); Fig. 13.
Tamezane et al. (US 2011/0140665 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/               Examiner, Art Unit 2842             
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842